         Case 4:20-cv-00099-LPR Document 13 Filed 06/26/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

 JONATHAN WESLEY JAMES                                                         PLAINTIFF


 v.                              Case No. 4:20-cv-00099-LPR


 LUCAS EMBERTON, et. al.                                                    DEFENDANTS

                                          JUDGMENT


       Pursuant to the Order entered in this matter on June 26, 2020, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED without prejudice. The Court certifies

that an in forma pauperis appeal from this Judgment and accompanying Order would not be taken

in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 26th day of June 2020.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
